DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 24 March 2022, which papers have been made of record.
Claims 1-12, 21, and 23-25 are currently presented for examination.
The purpose of this paper is to amend the claims to depend from allowable claim 4 and place the case in condition for allowance.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 February 2022 was filed after the mailing date of the Non-Final Office Action on 24 December 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with James McParland on 12 April 2022.
The application has been amended as follows: 
IN THE CLAIMS:
1. 	(Canceled) 
2. 	(Currently Amended) The blind rivet of claim [[1]] 4, wherein the amorphous metal alloy comprises a [[BMG]] bulk metallic glass (BMG) alloy.
3.	(Currently Amended) The blind rivet of claim [[1]] 4, wherein the blind rivet is configured to be secured in position relative to the second member by [[a]] the compressive force 
4.	(Previously Presented) A blind rivet made at least partially from an amorphous metal alloy, the blind rivet comprising:
a head portion; 
a tail portion comprising a first leg and a second leg, wherein an end of each of the first leg and the second leg comprises a tail interface; and
a pulling member disposed on the head portion of the blind rivet, wherein the pulling member extends away from the tail portion of the blind rivet along a longitudinal axis of the blind rivet,
wherein:
the head portion of the blind rivet is configured to engage with a first member, 
the tail interface for each of the first leg and the second leg is configured to engage with a second member, 
at least one of the first leg and the second leg is configured to elastically deform to secure the first member in position relative to the second member, and
the pulling member is configured to generate a tensile force on the blind rivet and simultaneously a compressive force that acts to reduce separation between the first leg and the second leg when the tail portion is engaged with the second member. 
5.	(Currently Amended) The blind rivet of claim [[1]] 4, wherein the head portion is configured to deform elastically when securing the first member to the second member.
6.	(Currently Amended) The blind rivet of claim [[1]] 4, further comprising a sleeve disposed on the tail portion, wherein the sleeve exerts a second compressive force on the first leg and the second leg that prevents the first leg and the second leg from separating.
7.	(Original) The blind rivet of claim 6, wherein the sleeve is configured to be positioned within an aperture in the first member.
8.	(Currently Amended) The blind rivet of claim [[1]] 4, wherein the head portion further comprises a shaft, and wherein the head portion and the tail portion are separable.
9. 	(Original) The blind rivet of claim 8, wherein the shaft is threaded into the tail portion.
10.	(Currently Amended) The blind rivet of claim [[1]] 4, wherein the head portion comprises:
a third leg; 
	a fourth leg

wherein each of the third leg and the fourth leg comprises a head interface, wherein the head interface is configured to engage with the first member, wherein at least a portion of the pulling member is configured to be removed from the blind rivet during installation of the blind rivet.
11. 	(Original) The blind rivet of claim 10, wherein the head interface comprises a plurality of barb-like features, and wherein each one of the plurality of barb-like features is configured to engage with the first member.
12. 	(Currently Amended) The blind rivet of claim [[1]] 4, wherein the tail interface comprises a barb, and wherein the barb is configured to engage with the second member.
13¬20.	(Canceled) 
21.	(Previously Presented) The blind rivet of claim 2, where the BMG alloy has an elastic limit of about 2% strain or greater.
22¬23.	(Canceled) 
24.	(Previously Presented) The blind rivet of claim 11, wherein the plurality of barb-like features are spaced along a length of a respective one of the third leg and the fourth leg.
25.	(Currently Amended) The blind rivet of claim [[1]] 4, wherein the first leg and the second leg are in a shape formed by splitting a shaft along a plane extending through a longitudinal axis of the shaft.

Allowable Subject Matter
Claims 2-12, 21, and 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 4, the prior art of record does not explicitly disclose or fairly teach that “the pulling member is configured to generate a tensile force on the blind rivet and simultaneously a compressive force that acts to reduce separation between the first leg and the second leg when the tail portion is engaged with the second member,” in combination with the remaining limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        04/22/2022